           Case 1:17-cv-01370-DAD-SAB Document 70 Filed 06/05/20 Page 1 of 9



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DEVONTE B. HARRIS,                               )   Case No. 1:17-cv-01370-DAD-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER GRANTING PLAINTIFF’S MOTION TO
13            v.                                      )   COMPEL, AND DIRECTING DEFENDANTS TO
                                                          PRODUCE DOCUMENTS FOR IN CAMERA
14                                                    )   REVIEW
     T. QUILLEN, et al.,
                                                      )
15                   Defendants.                      )   [ECF No. 63]
                                                      )
16                                                    )

17            Plaintiff Devonte B. Harris is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s motion to compel, filed on April 27, 2020.

20
                                                          I.
21
                                             RELEVANT HISTORY
22            This action is proceeding against Defendants Sandor, Molina, Thomas and Bugarin for
23   retaliation, and against defendants Quillen, Carranza, Alvarado, Hurtado, Perez and Magana for
24   excessive force.
25            Defendants filed an answer to the complaint on June 29, 2018. On July 2, 2018, the Court
26   issued the discovery and scheduling order.
27   ///
28   ///
                                                          1
       Case 1:17-cv-01370-DAD-SAB Document 70 Filed 06/05/20 Page 2 of 9



1           As previously stated, on April 27, 2020, Plaintiff filed the instant motion to compel. (ECF No.

2    63.) Defendants filed an opposition on May 18, 2020. (ECF No. 65.) Plaintiff did not file a reply and

3    the time to do so has expired. Local Rule 230(l).

4                                                        II.

5                                            LEGAL STANDARD

6           Plaintiff is proceeding pro se and he is a state prisoner challenging his conditions of

7    confinement. As a result, the parties were relieved of some of the requirements which would

8    otherwise apply, including initial disclosure and the need to meet and confer in good faith prior to

9    involving the Court in a discovery dispute. Fed. R. Civ. P. 26(a)(1); Fed. R. Civ. P. 26(c); Fed. R. Civ.

10   P. 37(a)(1); Local Rules 240, 251; ECF No. 22. Further, where otherwise discoverable information

11   would pose a threat to the safety and security of the prison or infringe upon a protected privacy

12   interest, a need may arise for the Court to balance interests in determining whether disclosure should

13   occur. See Fed. R. Civ. P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984) (privacy

14   rights or interests implicit in broad purpose and language of Rule 26(c)); Burlington N. & Santa Fe

15   Ry. Co. v. United States Dist. Court for the Dist. of Montana, 408 F.3d 1142, 1149 (9th Cir. 2005)

16   (discussing assertion of privilege); Soto v. City of Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995)

17   (recognizing a constitutionally-based right of privacy that can be raised in discovery); see also Garcia

18   v. Clark, No. 1:10-CV-00447-LJO-DLB PC, 2012 WL 1232315, at *6 n.5 (E.D. Cal. Apr. 12, 2012)

19   (noting inmate’s entitlement to inspect discoverable information may be accommodated in ways which

20   mitigate institutional safety concerns); Robinson v. Adams, No. 1:08-cv-01380-AWI-BAM PC, 2012

21   WL 912746, at *2-3 (E.D. Cal. Mar. 16, 2012) (issuing protective order regarding documents

22   containing information which implicated the safety and security of the prison); Orr v. Hernandez, No.

23   CV-08-0472-JLQ, 2012 WL 761355, at *1-2 (E.D. Cal. Mar. 7, 2012) (addressing requests for

24   protective order and for redaction of information asserted to risk jeopardizing safety and security of

25   inmates or the institution if released); Womack v. Virga, No. CIV S-11-1030 MCE EFB P, 2011 WL

26   6703958, at *5-6 (E.D. Cal. Dec. 21, 2011) (requiring defendants to submit withheld documents for in

27   camera review or move for a protective order).

28

                                                         2
        Case 1:17-cv-01370-DAD-SAB Document 70 Filed 06/05/20 Page 3 of 9



1    However, this is a civil action to which the Federal Rules of Civil Procedure apply. The discovery

2    process is subject to the overriding limitation of good faith, and callous disregard of discovery

3    responsibilities cannot be condoned. Asea, Inc. v. Southern Pac. Transp. Co., 669 F.2d 1242, 1246

4    (9th Cir. 1981) (quotation marks and citation omitted). “Parties may obtain discovery regarding any

5    nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs of

6    the case, considering the importance of the issues at stake in the action, the amount in controversy, the

7    parties’ relative access to relevant information, the parties’ resources, the importance of the discovery

8    in resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

9    likely benefit.” Fed R. Civ. P. 26(b)(1).

10           Generally, if the responding party objects to a discovery request, the party moving to compel

11   bears the burden of demonstrating why the objections are not justified. Grabek v. Dickinson, No. CIV

12   S-10-2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Womack, 2011 WL 6703958, at

13   *3; Mitchell v. Felker, No. CV 08-119RAJ, 2010 WL 3835765, at *2 (E.D. Cal. Sep. 29, 2010); Ellis

14   v. Cambra, No. 1:02-cv-05646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).

15   This requires the moving party to inform the Court which discovery requests are the subject of the

16   motion to compel, and, for each disputed response, why the information sought is relevant and why

17   the responding party’s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack,

18   2011 WL 6703958, at *3; Mitchell, 2010 WL 3835765, at *2; Ellis, 2008 WL 860523, at *4.

19   However, the Court is vested with broad discretion to manage discovery and notwithstanding these

20   procedures, Plaintiff is entitled to leniency as a pro se litigant; therefore, to the extent possible, the

21   Court endeavors to resolve his motion to compel on its merits. Hunt v. County of Orange, 672 F.3d

22   606, 616 (9th Cir. 2012); Surfvivor Media, Inc. v. Survivor Productions, 406 F.3d 625, 635 (9th Cir.

23   2005); Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002).

24                                                        III.

25                                                  DISCUSSION

26           Plaintiff seeks documents responsive to his discovery request for documents relating to confidential

27   inquiry by CDCR into his excessive force allegations, for the events that are the subject of this action. In

28

                                                           3
        Case 1:17-cv-01370-DAD-SAB Document 70 Filed 06/05/20 Page 4 of 9



1    particular, Plaintiff seeks records of the appeal inquiry for his staff complaint, and records of the

2    investigation of the use of force (use of force critique).

3            These records were withheld by Defendants pursuant to objections and claims of privilege, and

4    were identified in a privilege log Defendants served with their response to Plaintiff’s document

5    production requests. Defendants later discovered that these records were not responsive to Plaintiff’s

6    request for production, which requested documents related to confidential inquiry by CDCR into

7    Plaintiff’s excessive force allegations on December 19, 2012 (the date of the events in this lawsuit).

8    Defendants therefore prepared and served an amended response to Plaintiff’s request for production,

9    with a modified privilege log that omits the records that are not responsive. With regard to the appeal

10   inquiry records of Plaintiff’s staff complaint alleging excessive force on December 19, 2012,

11   Defendants withheld these documents pursuant to objections and claims of privilege.

12           A.      Records of Appeal Inquiry on Plaintiff’s Staff Complaint

13           Defendants argue that these items, which are concededly available to them, are protected by

14   the official information privilege. They claim that these documents, if disclosed, would jeopardize the

15   safety and privacy rights of non-party inmates and correctional staff and undermine the California

16   Department of Corrections and Rehabilitation’s ability to conduct confidential investigations.

17           Defendants acknowledge that, in federal cases, questions of privilege are resolved pursuant to

18   federal law. Kelly v. City of San Jose, 114 F.R.D. 653, 660 (N.D. Cal. 1987). They note, however, that

19   federal law recognizes a qualified privilege for official information. See Kerr v. United States Dist. Ct.

20   for N.D. Cal., 511 F.2d 192, 198 (9th Cir. 1975). The qualified privilege is “contingent upon the

21   competing interests of the requesting litigant and subject to disclosure especially where protective

22   measures are taken ....” Id. Defendants have provided the declaration of M. Kimbrell, Litigation

23   Coordinator at California State Prison-Corcoran, who asserts, in pertinent part, the following:

24           Inmate Harris’s document request seeks records of confidential internal investigations. Such
             documents include documents related to internal CDCR investigations and reviews of its
25           officers and employees, and their personnel files. These documents also contain private
             information about CDCR officers and employees, and in some cases, could include private
26           information about third-party inmates. These documents further contain confidential
27           information regarding how CDCR responds to threats to institutional safety and security. I
             have reviewed such documents related to the events occurring on December 12, 2012, that are
28           the subject of this lawsuit, and can confirm that these documents contain such information.

                                                             4
       Case 1:17-cv-01370-DAD-SAB Document 70 Filed 06/05/20 Page 5 of 9



1
            Inmate Harris’s document request seeks records of allegations of the use of excessive force by
2           the Defendant correctional officers. Allegations made by inmates against prison officers or
            employees are known as staff complaints. Information and documents regarding staff
3
            complaints and other allegations of misconduct, as well as investigations into such complaints,
4           are confidential. Such information is maintained as confidential to encourage witnesses to
            make truthful statements, and to encourage investigating staff to accurately report their
5           findings. Disclosing this type of information would hinder CDCR’s ability to conduct accurate
            and reliable investigations, which could jeopardize the safety and security of the prisons under
6
            its management.
7
            Moreover, inmates in California correctional facilities such as inmate Harris are routinely
8           subject to intense pressure from other inmates, including prison gang members, to disclose
            private information they may learn about others, including other inmates and CDCR staff.
9           Inmates who obtain confidential information are at risk from other inmates who may use force
10          to obtain it, endangering the security of the correctional facilities and the safety of other
            inmates and staff. Furthermore, inmate Harris has little incentive not to provide this
11          information to other inmates, particularly because such information could be very valuable and
            traded for money or favors (which also makes it more likely that he would be pressured via
12          threats of violence to provide the information to other inmates).
13
     (ECF No. 63 at 25-26.)
14
            Before balancing of interests of the party seeking discovery against the governmental entity
15
     asserting the privilege, the party invoking the privilege must make a “substantial threshold showing”
16
     by affidavit or declaration. Soto v. City of Concord, 162 F.R.D. 603, 613 (N.D. Cal. 1995). The
17
     affidavit or declaration must include:
18
                (1) an affirmation that the agency generated or collected the material at issue and
19              has in fact maintained its confidentiality ...; (2) a statement that the official has
                personally reviewed the material in question; (3) a specific identification of the
20
                governmental or privacy interests that would be threatened by disclosure of the
21              material to the plaintiff and/or his lawyer; (4) a description of how disclosure
                subject to a carefully crafted protective order would create a substantial risk of
22              harm to significant governmental or privacy interests; and (5) a projection of how
                much harm would be done to the threatened interests if the disclosure were made.
23
24   Kelly, 114 F.R.D. at 670. “A strong affidavit would also describe how the plaintiff could
25   acquire information of equivalent value from other sources without undue economic burden.”
26   Id. “If the court concludes that a defendant’s submissions are not sufficient to meet the
27   threshold burden, it will order disclosure of the documents in issue.” Soto, 162 F.R.D. at 613.
28

                                                         5
        Case 1:17-cv-01370-DAD-SAB Document 70 Filed 06/05/20 Page 6 of 9



1           As indicated above, Defendants withheld every document without regard to its content or

2    importance to this case. Defendants did not address the importance of the documents to Plaintiff,

3    notwithstanding the case law which requires a balancing of the benefits against the harm of disclosure.

4    See Wells v. Gonzales, No. 1:17-cv-01240-DAD-EPG (PC), 2019 WL 4054022 at *4 (E.D. Cal. Aug.

5    28, 2019), citing Sanchez v. City of Santa Ana, 936 F.2d 1017 at 1033-34.

6           Defendants have also failed to address any specific harm posed by the production of the

7    withheld documents. Defendants do not contend that any specific document threatens the safety and

8    security of the institution, staff or inmates based on its content. Instead, defendants simply rely on the

9    declaration of M. Kimbrell for the proposition that disclosure of any and all withheld documents

10   would endanger the safety of staff and inmates. However, Kimbrell’s declaration does not specifically

11   address any of the documents actually withheld.

12          To the extent Defendants’ contend they may withhold every document related to the

13   investigation of the allegations of excessive force from discovery, it is not legally supported. See

14   Wells v. Gonzales, 2019 WL 4054022 at *6 (“In conclusion, Defendant’s claim that she may withheld

15   every document regarding any grievance, confiscation slip, incident report, or investigation at the

16   prison from discovery is not legally well supported.”); Harris v. German, No. 1:15-cv-01462-DAD-

17   GSA (PC), 2019 WL 4640503 at *8-9 (E.D. Cal. Sep. 24, 2019) (in case where prisoner alleged

18   excessive force, court ordered defendants to produce redacted investigation report after balancing

19   benefits against harm of disclosure); Caruso v. Solorio, No. 1:15-cv-00780-AWI-EPG (PC), 2018 WL

20   2021019 at *4-5 (E.D. Cal. May 1, 2018) (court overrules official information privilege as to witness

21   statements and evidence as described in order); Watkins v. Murphy, No. 2:17-cv-1041 JAM AC P,

22   2018 WL 5278819 (E.D. Cal. 2018) (in case where prisoner alleged excessive force, following in

23   camera review, court allowed prisoner to review documents sought in discovery and to take notes).

24          In sum, the Court finds that the affidavit provided by defendants fails to make this threshold

25   showing. The harms identified by Kimbrell are too vague and generic to pass muster. As noted above,

26   many of Kimbrell’s asserted harms focus on the potential disclosure of staff and non-party inmates’

27   confidential or private information. However, nothing in the record demonstrates that this concern

28   could not be adequately addressed by redacting sensitive information. Furthermore, Kimbrell’s claim

                                                          6
         Case 1:17-cv-01370-DAD-SAB Document 70 Filed 06/05/20 Page 7 of 9



1    that the documents’ disclosure could negatively affect the CDCR’s ability to conduct “accurate and

2    reliable investigations” is not persuasive. However, courts have previously rejected similar, broad

3    justifications for invoking privilege. See, e.g., Chism v. County of San Bernadino, 159 F.R.D. 531,

4    534-35 (C.D. Cal. 1994) (“[A] general assertion that a police department’s internal investigatory

5    system would be harmed by disclosure of the documents is insufficient; a resisting party must

6    specifically describe how disclosure of the requested documents in the particular case in question

7    would be harmful.”).

8             Accordingly, Plaintiff’s motion to compel will be granted, and Defendants will be ordered to

9    produce the responsive documents for in camera review.1 Defendants shall submit a clean copy of

10   these documents and a copy containing any proposed redactions. The undersigned will then determine

11   whether limited and/or redacted disclosure of these documents to Plaintiff is appropriate.

12            B.       Incident Report Use of Force Critique Records

13            As stated above, Defendants withheld documentation in response to Plaintiff’s request for incident

14   reports based on objections and claims of privilege. However, Defendants later discovered that these

15   records were not responsive to Plaintiff’s request for production, which requested documents related to

16   confidential inquiry by CDCR into Plaintiff’s excessive force allegations on December 19, 2012 (the

17   date of the events in this lawsuit). Defendants therefore prepared and served an amended response to

18   Plaintiff’s request for production, with a modified privilege log that omits the records that are not

19   responsive.

20            Defendants argue that because the documents do not pertain to the instant case, and were not

21   responsive to the discovery request, the Court should not order them disclosed. Defendants further subject

22   that, at a minimum, Defendants request that the Court conduct an in camera review to make its own

23   determination in this regard.

24
     1
       Defense counsel is reminded of the obligation to act in good-faith when responding to discovery requests under the
25   applicable law. As stated in the Court’s July 2, 2018 discovery and scheduling order, “[b]oilerplate objections are
     disfavored and may be summarily overruled by the Court.” (ECF No. 22.) If any party attempts to withhold documents or
26   provide adequate responses to discovery requests until the other side institutes ligation over the matter through a motion to
     compel or other relief, then the Court may be inclined to rely solely on the initial response in deciding the matter and for
27   other relief as the court deems just. The court is very attuned to the fact that litigation may require amendments to
     discovery responses in light of the focused litigation and motions to compel further responses, but is also mindful that it
28   often does not. Careful attention should be given to a first response so as to avoid unnecessary litigation.

                                                                   7
           Case 1:17-cv-01370-DAD-SAB Document 70 Filed 06/05/20 Page 8 of 9



1             The Court finds that the investigative materials regarding the December 19, 2012 use of force

2    against Plaintiff are clearly relevant to the issues underlying this case. Further, to the extent,

3    Defendants claim these documents are protected by official privilege, such argument fails for the same

4    reasons explained above.

5             It is not clear whether there are documents responsive to Plaintiff’s request regarding the

6    December 19, 2012 incident. Defendants merely state that the documents initially identified on the

7    privilege log involved a September 18, 2012 incident, but Defendants do not indicate what, if any,

8    investigation was done to determine whether there are responsive documents pertaining to the

9    December 19, 2012 incident. Accordingly, Defendants will be directed to provide an amended

10   response, and produce any relevant documents, including the initial documents identified in the

11   privilege log for the Court’s in camera review. Defendants shall submit a clean copy of these

12   documents and a copy containing any proposed redactions. The undersigned will then determine

13   whether limited and/or redacted disclosure of these documents to Plaintiff is appropriate.

14                                                        IV.

15                                        CONCLUSION AND ORDER

16            Based on the foregoing, it is HEREBY ORDERED that:

17            1.     Plaintiff’s motion to compel filed on April 27, 2020 (ECF No. 63) is granted; and

18            2.     Within thirty (30) days from the date of service of this order, Defendants shall produce

19                   file an amended response to Plaintiff’s request for records of the investigation of the

20                   use of force for the December 19, 2012 incident. Defendants shall also produce

21                   documents in response to Plaintiff’s requests records of the appeal inquiry for his staff

22                   complaint and records of the investigation of the use of force (use of force critique); and

23   ///

24   ///

25   ///

26   ///
     ///
27
     ///
28

                                                           8
       Case 1:17-cv-01370-DAD-SAB Document 70 Filed 06/05/20 Page 9 of 9



1             3.      Defendants shall submit a clean copy of these documents and a copy containing

2                     proposed redactions. The undersigned will then determine whether limited and/or

3                     redacted disclosure of these documents to Plaintiff is appropriate.

4
5
6    IT IS SO ORDERED.

7    Dated:        June 5, 2020
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          9
